Citation Nr: 1334212	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  07-21 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left hip disability, secondary to service-connected hallux valgus of the left foot. 

2.  Entitlement to service connection for a right hip disability, secondary to service-connected hallux valgus of the left foot. 

3.  Entitlement to service connection for a right knee disability, secondary to service-connected hallux valgus of the left foot. 

4.  Entitlement to service connection for a cervical spine disability, secondary to service-connected hallux valgus of the left foot. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty almost continuously from May 1959 to May 1967. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the matter has since been transferred to the RO in San Diego, California.  

In May 2013, the Veteran presented testimony in a videoconference hearing before the undersigned and a copy of the transcript has been associated with the claims folder.  Thereafter in June 2013, the Board remanded this matter for further development, and the case has been returned to the Board for appellate consideration.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his bilateral hip, right knee, and cervical spine disabilities are secondary to his service-connected hallux valgus of the left foot.  Pursuant to the Board's June 2013 remand, the Veteran was afforded an examination in August 2013.  Although the VA examiner indicated that the Veteran's bilateral hip, right knee, and cervical spine disabilities were less likely than not proximately due to or the result of his service-connected hallux valgus of the left foot, the examiner did not address whether any of the claimed disabilities were aggravated by the service-connected left foot disability as had been requested in the June 2013 remand.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation); see also 38 C.F.R. § 3.310 (2013).  In the examination report section as to a medical opinion for aggravation of a nonservice connected condition by a service connected condition, the examiner indicated "[n]ot applicable."   On remand, another opinion is necessary to address fully (including a complete rationale) whether the Veteran's claimed disabilities are aggravated by his service-connected hallux valgus of the left foot.   See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability. 38 C.F.R. §§ 3.303, 3.310 (as in effect prior to October 10, 2006).  [The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006)].  Because the Veteran submitted his claim in September 2005, prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See 38 C.F.R. § 3.310 (2013); Allen supra; see also generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Forward the Veteran's claims folder to the same examiner who provided the August 2013 examination report.  If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.

The Veteran's claims file must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken.

The examiner should provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the right hip, left hip, right knee, and/or cervical spine disability is aggravated by the Veteran's service-connected hallux valgus of the left foot.  

If the examiner determines that the Veteran's right hip, left hip, right knee, and/or cervical spine disability is aggravated (i.e., permanently worsened) by service-connected hallux valgus of the left foot, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2. Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



